department of the treasury internal_revenue_service washington d c nov qt ep rat tax_exempt_and_government_entities_division uniform issue list raat er eere eee baar arrears legend taxpayer a taxpayer b financial advisor c insurance_company d financial_institution e account e-1 account e-2 raracerera tren reer eth cuearrereaarerreeerraaaraa rarer rae tee eee es financial_institution f sacra a nearer are are reet eee eee harare swrereeeerteaer seo account f-1 account f-2 account f-3 ira annuity g ira annuity h racha ehr arran aeae nearer eewr art re tare rakkhhawerresaeraaaaae sara e eee rae amount amount amount amount amount amount amount rerkarenknaer rerrerrerren rereereereeerer eee ratkareren enr kkkeekeeekee ekkererhhrk rergeerhereaerawnere t t o w m w t t t w n o i h a h a h a p r a p dear rharaaraaaharraraeahee this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that her failure to accomplish a rollover within the go-day period prescribed by sec_408 d of the code was due to errors committed by financial advisor c and financial_institution f which led to amount being placed into non- ra account f-1 taxpayer a was the owner of ira annuity g valued at amount taxpayer a’s spouse taxpayer b together the taxpayers was the owner of ira annuity h both annuity_contracts issued by insurance_company d are valued at amount described as deferred variable_annuity contracts qualified as individual retirement annuities under sec_408 of the code in late or early the taxpayers began a business relationship with financial advisor c who was at the time associated with financial_institution when they opened certain accounts account e-1 and account -2 with financial_institution e the taxpayers informed their new financial advisor about ra annuities g and h and these annuities were listed on financial_institution 's statements as assets of the taxpayers both retirement annuity g and retirement annuity h were clearly described as iras in the records of financial_institution in date financial advisor c informed the taxpayers that he was resigning his employment with financial_institution and joining financial_institution f because financial advisor c was the taxpayers’ financial advisor they 20u806039 decided to have financial advisor c transfer their accounts from financial_institution e to financial_institution f the taxpayers also decided to cash_out retirement annuities g and h and roll the proceeds from each of those annuities into new iras established with financial_institution f the taxpayers relied on financial advisor c to set up whatever corresponding accounts at financial_institution f were necessary to achieve tax-free_rollover transactions financial advisor c was aware that the taxpayers would not have wanted a taxable transfer of _ in order to roll any ira funds the taxpayers paid a surrender charge of dollar_figure over their retirement assets from insurance_company d to financial_institution f in date financial_institution f prepared the paperwork necessary for the taxpayers to cash_out their retirement annuities with insurance_company d and presented the documents to the taxpayers for their signatures on date the taxpayers visited financial advisor c in his office and delivered two separate checks received from insurance_company d one check for amount payable to taxpayer a and a second check for amount payable to taxpayer b the checks were dated date on date taxpayer 8's check for amount was deposited into a new ira account f-2 with financial_institution f also on date taxpayer a’s check for amount was erroneously deposited into the taxpayers’ new joint brokerage account account f-1 at financial_institution f although account f-1 was not a qualified ira the taxpayers believed that they had successfully rolled over the entire amount distributed from ira annuity g into a qualified ira at financial_institution f in date in conjunction with their estate_planning the taxpayers had financial advisor c transfer the assets from account f-1 into a revocable_trust account f-3 established at financial_institution f since the joint account account f-1 was not designated as an ira account account f-3 also was established as a non-ira trust account however because the taxpayers continued to believe that account f-1 was an ira they also believed that the assets from that account continued to be held as an ira after they were transferred to account f-3 financial_institution f and financial advisor c acknowledge that they should have established an ira for taxpayer a and amount the cash proceeds from taxpayer a’s ira annuity g should have been deposited in an ira account at financial_institution f to accomplish a tax-free_rollover account f-1 provided check-writing privileges for the taxpayers until the assets of account f-1 were transferred to account f-3 in date checks were issued from account f-1 to pay personal expenses totaling amount including two payments of estimated_tax totaling amount to cover the taxes owed as a result of the distributions that were made from account f-1 also during occasional withdrawals were made from account f-1 for personal expenses totaling amount in date checks totaling amount were issued against account f-3 20v806029 the taxpayers remained unaware until july of that amount had not been rolled over to an ira with financial_institution f on date the taxpayers wrote to financial advisor c and financial_institution f expressing their dismay that the proceeds from taxpayer a’s retirement annuity g had not been rolled over based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount amount reduced by amount sec_3 and from retirement annuity g sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d axi received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 3a xi from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover-period for partial rollovers z2uu806uz9 _ - sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed ‘under sec_408 ax6 sec_408 3xi of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d 3x1 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3xi the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a and b is consistent with taxpayer a's assertion that her failure to accomplish a timely rollover was due to errors committed by financial advisor c and financial_institution f in causing amount to be deposited into account f-1 a non-ira account amount account f-1 was later reduced by certain distributions amount sec_3 and prior to the remaining balance being transferred to account f-3 a non-ira account and being further reduced by amount therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount amount reduced by amount sec_3 and from retirement annuity g taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 kx3 of the code provides that it may not be used or cited as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please prr are rna arenrare feat a ear ereeeeree create rarer aarherka a aaaneene hekededkdbee address all correspondence to se t ep ra t1 ’ sincerely cahow a watkins carlton a watkins manager employee pians technical group enclosures deleted copy of ruling letter notice of intention to disclose copy of cover letter to authorized representative
